Citation Nr: 0032659	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-11 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative disc 
disease at L5-S1, claimed as back/spinal pain.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel



INTRODUCTION

The veteran had active service from November 1984 to April 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In March 2000, the veteran testified before the undersigned 
at the RO in Huntington, West Virginia.


REMAND

VA has a duty to assist the appellant in developing facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In light of the foregoing findings, the Board believes that 
this case warrants VA review and examination.  Therefore, 
this case is REMANDED for the following action:

1.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers who may possess 
additional records pertinent to her claim 
since May 1999.  After securing any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
those treatment records identified that 
have not been previously secured.

2.  Thereafter, the veteran should be 
scheduled for a VA orthopedic 
examination.  Following his/her review 
and examination, the examining physician 
must offer an opinion whether it is at 
least as likely as not that any diagnosed 
low back disability is related to 
service.  A complete written rationale 
for any opinion expressed must be 
provided.  If the examiner disagrees with 
the opinion offered by the veteran's 
private physician dated April 1999, a 
detailed explanation for the reason why 
must be provided.  The report should be 
typed.

3.  After the development requested has 
been completed, the RO should review the 
report to ensure that it is in complete 
compliance with the directives of this 
REMAND.  If the report is deficient in 
any manner, the RO must implement 
corrective procedures at once.

If the benefit sought is not granted, the veteran and her 
representative should be furnished with a supplemental 
statement of the case and provided an opportunity to respond.  
The case should then be returned to the Board for further 
appellate consideration.  By this action, the Board intimates 
no opinion, legal or factual, as to the ultimate disposition 
warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



